Citation Nr: 1642610	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  08-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent before February 16, 2016, and an initial rating in excess of 70 percent after February 16, 2016, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2013, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2013, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

In May 2014, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2015, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

In January 2016, the Board remanded the case to the RO for additional development.  

During the pendency of the appeal, in a rating decision in April 2016, the RO increased the rating for PTSD from 50 percent to 70 percent, effective February 2016.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an initial increased rating for PTSD higher than 50 percent before February 2016 and higher than 70 percent since February 2016.  

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issue on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In an August 2014 VA examination for sleep apnea, the VA examiner notes that he reviewed a report from the Veteran's primary care provider without naming the care provider.  That report discussed the Veteran's PTSD as it relates to the Veteran's sleep apnea.  It appears the report noted in the August 2014 VA examination is part of the record.  There is a July 2013 letter from Dr. P. Stahl noting the Veteran's PTSD has resulted in the Veteran gaining weight, which in turn has affected his sleep apnea.  

On February 16, 2016, VA received a report from the Veteran's private therapist. T. Hanson of Post Trauma Resources, noting that he has continued to provide treatment to the Veteran for his PTSD symptoms.  As a result of the report and the VA examination in April 2016, the RO issued a rating decision increasing the rating for the Veteran's PTSD from 50 percent to 70 percent.  The Veteran has argued for both an earlier effective date for the 70 percent rating and a rating higher than 70 percent.

The records of Dr. Stahl are not in the record.  In addition, the records from Post Trauma Resources end in November 2013.  Thus, the period from November 2013 to February 2016 are also missing from the record.  The missing treatment records may contain information relevant to whether the Veteran is entitled to the 70 percent rating earlier than February 2016 and/or is entitled to a rating higher than 70 percent.  The Board has therefore determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Post Trauma Resources/T. Hanson, and Family Medicine Center of South Carolina, LLC/Dr. P. Stahl as well as any other outstanding private treatment records related to his PTSD.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from April 2016 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




